Citation Nr: 1415569	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to April 1967.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD.  

In February 2011, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO.  Additionally, in August 2012, the Veteran and his son presented testimony at a Board videoconference hearing.  Transcripts of both hearings have been reviewed and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the claim of service connection for PTSD.

In February 1966, the Veteran entered active duty service in the U.S. Navy and in April 1967 was separated based on unsuitability.  The Veteran was afforded a psychiatric consultation in March 1967 after reporting that he attempted to commit suicide on two separate occasions.  It was determined that he had an emotionally unstable personality and was diagnosed with a character and behavior disorder.

Post-service, the Veteran was diagnosed with PTSD in September 2009.

At the February 2011 DRO hearing, the Veteran testified that he experienced feelings of depression after seeing a seaman fall overboard on November 29, 1966.  He testified to the same facts at the August 2012 Board videoconference and further noted that he successfully completed boot camp and technical training with no indication of abnormal behavior.  He indicated that his suicide attempts during service were the result of his failure to help the seaman who fell overboard and not knowing what happened to him thereafter.  The Veteran asserts that he has suffered from symptoms associated with PTSD since that time.

In October 2010, the United States Army and Joint Service Records Research Center (JSRRC) indicated that it had been unable to document the stressor associated with the claim of service connection for PTSD.  The JSRRC research provided information for the periods of October 4 to November 5, 1966 and November 18 to November 28, 1966.  However, there was no information provided for November 29, 1966, the date identified by the Veteran.

Thus, JSRRC should be requested to verify whether an incident occurred on November 29, 1966.  See August 2012 Board videoconference hearing transcript.

Should the response from the JSRRC, verify the stressor, then the Veteran should be scheduled for a VA examination to assess whether PTSD is due to service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should review the claims file thoroughly, and prepare a summary of the Veteran's claimed in-service stressor which occurred on November 29, 1966.  All associated documents should be sent to the JSRRC and JSRRC should be requested to search relevant records to determine whether the incident identified by the Veteran, of a man going overboard the USS WASP during a refueling operation with the USS Forrest Sherman, occurred.  If possible the ship logs for BOTH ships should be checked for the day in question.

2.  If and only if the above search corroborates the claimed stressor, then Schedule the Veteran for a VA examination to determine the etiology of his PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the examination report.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that PTSD was caused by or are related to the November 29, 1966, stressor identified by the Veteran.

The examiner must provide a rationale for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


